Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1 and 4-19 are allowed. 
Claims 1, 4-12, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/25/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record, taken either alone or in combination, does not teach the claimed invention as amended below. In the Non-Final office action wherein the stacked flange is disposed at the first end of the cylindrical housing opposite the pair of puller arms, the stacked flange being removably secured to a perimeter of the cylindrical housing and defining a hole therethrough along the longitudinal axis (claim 1), nor that the retention plate coupling the stabilizing collar to the stacked flange attached to the cylindrical housing (claim 13).


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on 5/20/2021.













Claims:
Please replace the claims with the following list: 

1.    (Currently Amended) A tool for removal of a bushing from a stator vane assembly of a plurality of stator vane assemblies arranged in a gas turbine, wherein the bushing is disposed circumferentially around a vane stem of each stator vane assembly in the plurality of stator vane assemblies, the tool comprising:
a cylindrical housing defining a longitudinal axis;
a lead screw extending from a first end of the lead screw to a second end of the lead screw along the longitudinal axis through the cylindrical housing, the lead screw being rotatably secured within the cylindrical housing;
a threaded nut engaged with the second end of the lead screw; and 
a pulling module removably attached to the threaded nut, such that the lead screw passes through the threaded nut before passing through the pulling module, the pulling module comprising a pair of oppositely disposed puller arms, each puller arm comprising a hook portion having an engagement tab configured to engage a respective notch on the bushing;
a stabilizing structure disposed at a first end of the cylindrical housing, the stabilizing structure including a first reaction arm that extends from the stabilizing structure and is disposed against a neighboring vane stem such that contact between the reaction arm and the neighboring vane stem resists a reaction component of torque from rotating the lead screw, 

wherein the stacked flange is disposed at the first end of the cylindrical housing opposite the pair of puller arms, the stacked flange being removably secured to a perimeter of the cylindrical housing and defining a hole therethrough along the longitudinal axis; and
wherein the engagement tab of each puller arm is configured to point in a clockwise direction, as viewed from the first end of the lead screw.

2.   (Canceled)

3.    (Canceled)

4.    (Currently Amended) The tool of Claim 1, wherein the first end of the lead screw comprises a drive attachment and a ball bearing and lock washer assembly, the ball bearing and lock washer assembly comprising a rotary component attached to the lead screw and a stationary component attached to the stacked flange.

 Claim 1, wherein the stabilizing structure is disposed radially outward of the longitudinal axis to stabilize the cylindrical housing in an upright position for removal of the bushing.

6.    (Original) The tool of Claim 5, wherein the stabilizing structure comprises a second reaction arm disposed opposite the first reaction arm, the second reaction arm being coupled to the stabilizing collar.

7.    (Original) The tool of Claim 1, wherein the pulling module comprises a body defining a hole extending therethrough along the longitudinal axis, the hole being an unthreaded hole through which the lead screw extends.

8.    (Original) The tool of Claim 1, further comprising a pair of anti-rotation pins; 
wherein the pulling module comprises a body defining a circumferential surface and a pair of oppositely disposed, radially-oriented pin sockets defined in the circumferential surface, each one of the pair of anti-rotation pins being disposed in a respective one of the pair of pin sockets; and
wherein the cylindrical housing comprises a first pair of elongate slots oppositely disposed from one another and extending in a direction of the longitudinal axis, each pin of the pair of anti-rotation pins being slideably engaged within a respective elongate slot of the first pair of elongate slots.

9.    (Original) The tool of Claim 8, wherein the cylindrical housing comprises a second pair of elongate slots offset from the first pair of elongate slots and extending in the direction of the longitudinal axis, each elongate slot of the first pair of elongate slots having a first circumferential width less than a second circumferential width of each elongate slot of the second pair of elongate slots.

10.    (Original) The tool of Claim 1, further comprising a bushing guide attached to the cylindrical housing proximate to the pulling module, the bushing guide defining a partial circumferential wall within the cylindrical housing, the partial circumferential wall having an inner surface that provides for firm sliding contact with an outer surface of the bushing.

11.    (Original) The tool of Claim 10, wherein the bushing guide is removably attached to the cylindrical housing.

12.    (Previously Presented) The tool of Claim 1, wherein the tool further comprises a tool alignment bushing threaded to engage the vane stem, the tool alignment bushing being sized to fit within an unthreaded hole defined through the pulling module.

 A method of removing a bushing from a stator vane assembly of a plurality of stator vane assemblies arranged in a gas turbine, wherein the bushing is disposed circumferentially around a vane stem of each stator vane assembly in the plurality of stator vane assemblies, the method comprising:
positioning a removal tool radially outward from a bushing, the removal tool comprising a cylindrical housing defining a longitudinal axis, a lead screw extending along the longitudinal axis through the cylindrical housing and being rotatably secured within the cylindrical housing, a threaded nut engaged with an end of the lead screw, and a pulling module removably attached to the threaded nut, such that the lead screw passes through the threaded nut before passing through the pulling module, the pulling module comprising a pair of oppositely disposed puller arms, each puller arm comprising a hook portion having an engagement tab configured to point in a clockwise direction, as viewed from a first end of the lead screw;
disposing the pair of puller arms of the removal tool in a corresponding pair of notches defined in the bushing, the engagement tab of each puller arm engaging a respective notch of the corresponding pair of notches; and
rotating the lead screw of the removal tool to adjust the position of the threaded nut and the pulling module removably attached to the threaded nut until the bushing is removed; and
stabilizing the removal tool using a stabilizing structure disposed at a first end of the cylindrical housing, the stabilizing structure including a first reaction arm that extends from the stabilizing structure and is disposed against a neighboring vane stem , and the retention plate coupling the stabilizing collar to the stacked flange attached to the cylindrical housing.

14. (Rejoined-Currently Amended) The method of claim 13, wherein a second reaction arm is coupled to the stabilizing collar opposite the first reaction arm

15. (Rejoined) The method of claim 13, wherein rotating of the lead screw causes a pair of anti-rotation pins to slide within a first pair of elongate slots defined in the cylindrical housing and extending in a direction of the longitudinal axis, the pair of anti-rotation pins being disposed in a corresponding pair of oppositely disposed, radially-oriented pin sockets defined in a circumferential surface of a body of the pulling module.

16. (Rejoined) The method of claim 13, further comprising, prior to the positioning of the removal tool, attaching a bushing guide to the cylindrical housing proximate to the pulling module, the bushing guide defining a partial circumferential wall within the cylindrical housing, the partial circumferential wall having an inner surface that provides for firm sliding contact with an outer surface of the bushing.

17. (Rejoined) The method of claim 13, wherein positioning of the removal tool first comprises threading a tool alignment bushing onto the vane stem, the tool alignment bushing being sized to fit within an unthreaded hole defined through the pulling module.

18. (Rejoined) The method of claim 13, wherein the lead screw is provided with a drive attachment configured to facilitate the rotating of the lead screw.

19. (Previously Presented) The tool of Claim 1, wherein the first reaction arm includes a vertical arm segment and a horizontal arm segment.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723